DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, in view of Bernart (US 2015/0074924).
	Regarding claim 1, Mobley teaches of (Fig. 1) an animal climbing cover for ladders (Abstract, covering for ladders that an animal can climb on) comprising:
a main panel (ladder jacket 10) comprising:
a top edge portion (first end 20B);
a bottom edge portion (end 34B);
wherein the distance between said top edge and said bottom edge defines a length of said main panel (distance from the top edge and said bottom edge defines a length of said main panel 10);
two opposite side edge portions (two elastic side members 32);
wherein said two opposite side edge portions (32) extend along said length of said main panel (extends along said length of said main panel 10);
wherein the distance between said two opposite side edge portions defines a width of said main panel (defines a width);
a top surface (surface of main planar member 34 facing away from the ladder);
wherein said top surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32) (extends between said top edge portion 20B, said bottom edge portion 34B, and said two opposite side edge portions 32);
a bottom surface (bottom surface of main planar member 34 facing the ladder);
wherein said bottom surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32);
wherein said main panel is sized, shaped, and adapted to cover a substantial portion of side rails and rungs of said ladder (Fig. 2, main panel 10 is sized, shaped, and adapted to cover a substantial portion of side wails and rungs of a ladder 46);
at least one attachment bracket (planar end member 22);
wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10) and is adapted to releasably and securely engage a top rung of said ladder (Fig. 2, releasably and securely engage a top rung of said ladder 46); and
at least one attachment strap (hook and loop fastening straps 38, 40, and 42);
wherein said at least one attachment strap is attached to said bottom edge portion (34B) of said main panel (10) (strap 42 is attached to said bottom edge portion 34B) and is adapted to releasably and securely engage a bottom rung of said ladder (Fig. 2, releasably and securely engage a bottom rung of said ladder 46);
wherein said animal climbing cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder and provide a means for an animal to climb up and down said ladder (Fig. 2, cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder 46 and an animal can climb up and down said ladder).
Mobley does not appear to teach of a plurality of raised portions;
wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel.
Bernart is in the field of transport structures and teaches of (Fig. 1) a plurality of raised portions (¶0054, textured surface 259 may include raised ridges);
wherein said plurality of raised portions (259) are located at various positions upon said top surface of said main panel (ramp surface 250) and are adapted to provide a means for animals to grip said main panel (¶0054, textured surface 259 may provide a suitable surface to generally prevent slippage during loading and unloading of the ramp 220, which Examiner notes that it would also provide a means for animals to grip said panel to prevent them from slipping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of a plurality of raised portions; wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel in order to prevent the cover from sliding off surfaces when stored away, such as being leaned against the wall, and make it easier for the user to grip onto the cover. 

Regarding claim 7, Mobley as modified teaches of the invention in claim 1, and wherein said main panel is formed from a material chosen from a group of materials consisting of plastic, burlap, fiberglass, rubber, and copper strands (Col. 4 lines 11-12, the flexible material in which portions of the cover can be made of an opaque plastic).

Regarding claim 9, Mobley as modified teaches of the invention in claim 1, and wherein there are a plurality of spaced vertical straps (Fig. 1, straps 42 are a plurality of spaced vertical straps). 

Regarding claim 11, Mobley as modified teaches of the invention in claim 1, and wherein said plurality of raised portions (raised portions incorporated from Bernart) are formed having a shape chosen from a group of shapes consisting of bumps and ridges (¶0054 of Bernart, raised portions are raised ridges).

Regarding claim 12, Mobley as modified teaches of the invention in claim 1, but does not appear to teach of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips.
Bernart teaches of wherein (Fig. 4) said plurality of raised portions (¶0038, apertures 56 may have a portion that extend above the ramp 50) are located on said top surface (ramp surface 50) of said main panel (ramp 20) in a pattern forming two spaced vertical strips (has a pattern of two spaced vertical strips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips in order to save costs on not making the whole surface have raised portions. 

Regarding claim 13, Mobley teaches of (Fig. 1) a combination of a ladder and an animal climbing cover (Abstract, cover for a ladder in which Examiner notes that an animal can climb on), said combination comprising:
a ladder (Fig. 2, ladder 46) including:
two spaced side rails (2 spaced rails); and
a plurality of spaced rungs connected between said two spaced side rails (plurality of spaced rungs connected between said two spaced side rails); and
an animal climbing cover (ladder jacket 10) comprising:
a main panel (longitudinal panel of cover 10) comprising:
a top edge portion (first end 20B);
a bottom edge portion (end 34B);
wherein the distance between said top edge and said bottom edge defines a length of said main panel (distance from the top edge and said bottom edge defines a length of said main panel 10);
two opposite side edge portions (two elastic side members 32);
wherein said two opposite side edge portions extend along said length of said main panel (extends along said length of said main panel 10);
wherein the distance between said two opposite side edge portions defines a width of said main panel (defines a width);
a top surface (surface of main planar member 34 facing away from the ladder);
wherein said top surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32) (extends between said top edge portion 20B, said bottom edge portion 34B, and said two opposite side edge portions 32);
a bottom surface (bottom surface of main planar member 34 facing the ladder);
wherein said bottom surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32);
wherein said main panel is sized, shaped, and adapted to cover a substantial portion of said side rails and rungs of said ladder;
at least one attachment bracket (planar end member 22);
wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10) and is adapted to releasably and securely engage a top rung of said ladder (Fig. 2, releasably and securely engage a top rung of said ladder 46); and
at least one attachment strap (hook and loop fastening straps 38, 40, and 42);
wherein said at least one attachment strap is attached to said bottom edge portion (34B) of said main panel (10) (strap 42 is attached to said bottom edge portion 34B) and is adapted to releasably and securely engage a bottom rung of said ladder (Fig. 2, releasably and securely engage a bottom rung of said ladder 46);
wherein said animal climbing cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder and provide a means for an animal to climb up and down said ladder (Fig. 2, cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder 46 and an animal can climb up and down said ladder).
Mobley does not appear to teach of a plurality of raised portions;
wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel.
Bernart is in the field of transport structures and teaches of (Fig. 1) a plurality of raised portions (¶0054, textured surface 259 may include raised ridges);
wherein said plurality of raised portions (259) are located at various positions upon said top surface of said main panel (ramp surface 250) and are adapted to provide a means for animals to grip said main panel (¶0054, textured surface 259 may provide a suitable surface to generally prevent slippage during loading and unloading of the ramp 220, which Examiner notes that it would also provide a means for animals to grip said panel to prevent them from slipping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of a plurality of raised portions; wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel in order to prevent the cover from sliding off surfaces when stored away, such as being leaned against the wall, and make it easier for the user to grip onto the cover.

Regarding claim 19, Mobley as modified teaches of the invention in claim 13, and wherein said plurality of raised portions (raised portions incorporated from Bernart) are formed having a shape chosen from a group of shapes consisting of bumps and ridges (¶0054 of Bernart, raised portions are raised ridges).

Regarding claim 20, Mobley as modified teaches of the invention in claim 13, but does not appear to teach of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips.
Bernart teaches of wherein (Fig. 4) said plurality of raised portions (¶0038, apertures 56 may have a portion that extend above the ramp 50) are located on said top surface (ramp surface 50) of said main panel (ramp 20) in a pattern forming two spaced vertical strips (has a pattern of two spaced vertical strips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips in order to save costs on not making the whole surface have raised portions. 

	Claims 2-4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, as modified by Bernart (US 2015/0074924), as applied to claim 1 and 13 above, and further in view of Card et al. (US 2011/0056519), hereinafter Card.
Regarding claim 2 and 14, Mobley as modified teaches of the invention in claim 1 and 13, respectively, and further comprising:
at least one vertical strap (strap 42) including:
a first end (has a first end);
a second end opposite said first end (has a second end opposite the said first end);
wherein said at least one vertical strap (42) is attached to said bottom surface of said main panel (attached to bottom surface of the main panel 10) and
wherein said at least one vertical strap is adapted to increase the rigidity of said main panel when in use (straps 42 increases the rigidity of said main panel 10 by providing tension to the main panel 10 when it is wrapped around a bottom rung of the ladder 46).
Mobley does not appear to teach of said at least one vertical strap extending along a substantial portion of said length of said main panel. 
Card is in the field of elastic structures and teaches of (Fig. 2) said at least one vertical strap (straps 290) extending along a substantial portion of said length of said main panel (base 232) (straps 290 extends along a substantial portion of the length of the main panel 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Card of said at least one vertical strap extending along a substantial portion of said length of said main panel in order to provide further stability and securement of the cover to the ladder. 

Regarding claim 3 and 15, Mobley as modified teaches of the invention in claim 2 and 14, respectively, and wherein said at least one attachment strap is also attached to said second end of said at least one vertical strap (strap 42 is a vertical strap and an attachment strap, thus is connected to said second end of said at least one vertical strap).

Regarding claim 4 and 16, Mobley as modified teaches of the invention in claim 3 and 15, respectively, and wherein said at least one attachment strap is adapted to releasably and securely engage said bottom rung of said ladder (Fig. 2, attachment strap 42 is releasably and securely engaged with the bottom rung of the ladder 46) via a flexible cord (Col. 2 lines 56, the Velcro straps may be replaced by cords).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, as modified by Bernart (US 2015/0074924), as applied to claim 1 and 13 above, and further in view of Somerville (NZ 549,339)
Regarding claim 5 and 17, Mobley as modified teaches of the invention in claim 1 and 13, respectively, and wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10).
Mobley does not appear to teach of via at least two spaced straps connected therebetween.
Somerville is in the field of ladders and teaches of attaching via at least two spaced straps connected therebetween (Fig. 5, two spaced straps 4 connected to the top edge portion of said panel 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Sommerville of attaching via at least two spaced straps connected therebetween in order to secure the cover to the rungs of the ladder and prevent the cover from being pulled off the ladder.

Allowable Subject Matter
Claims 6, 8, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 8 and 10 under §112(b) have been fully considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. 

Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 

In response to applicant's argument (Remarks, p. 1) that Bernart is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bernart is in the field of applicant’s endeavor, ramps and general transport structures. One of ordinary skill in the arts would be able to incorporate the teachings of a ramp, such as in Bernart, into ladder devices, such as the cover in Mobley. The teachings can be anything such as materials, surfaces, raised portions, etc.

Applicant argues (Remarks, p. 1) that Bernart would destroy the functionality of Mobley because Bernart is formed from a rigid material and as such its ridges are “rigid” as well, which would compromise/weaken the flexible jacket of Mobley by cutting into it to add the ridged ridges of Bernart. The Examiner respectfully disagrees. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The ramp of Bernart is not bodily incorporated and only the teaching of adding frictional ridges in order to make the main panel less slippery is incorporated. Bernart is used to teach of raised portions, which can be applied to a surface by a textured strip of material that may be adhered to the surface as cited in para. 0054. To apply the raised portions to the flexible jacket of Mobley, it does not have to be cut into the jacket. Furthermore, only the teaching of the raised portions in general is incorporated into Mobley, not the rigidity of the raised portions. One of ordinary skill in the arts would have been able to incorporate raised portions without destroying the functionality of the ladder jacket in Mobley. 

In response to applicant's argument (Remarks, p. 1) that the flexible jacket of Mobley is to protect the ladder, not to provide support between the rungs, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The ladder cover of Mobley meets the limitations of the claims and could be used as a ramp for an animal to walk on. Additionally, the ladder cover covers the portion between the rungs and thus, would inherently support a force pressing between the rungs, such as an animal. 

In response to applicant’s argument (Remarks, pp. 1-2) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that there is no motivation to combine Mobley in view of Bernart because the functionality of the flexible jacket of Mobley is to protect the ladder, not to provide support between the rungs. The Examiner respectfully disagrees.
Bernart is not being used for such a teaching, as the Mobley reference alone is sufficient. Mobley teaches of a ladder cover, which would inherently provide support for an animal between the rungs due to the cover covering the space between the rungs and an animal can be supported on the cover. Instead, Bernart is used merely to teach the plurality of raised portions that increase the friction of the main panel. One of ordinary skill in the art would understand the circumstances that would necessitate an ability to grip the main panel, and likewise that the main panel would benefit from some additional construction element that would increase friction and thereby make the main panel and cover as a whole easier to grip, store, etc. as detailed hereinabove. 

Applicant further argues (Remarks, p. 2) that the motivation to include raised ridges upon the jacket in to order to increase the grip to make it easier for an animal to climb is flawed. The Examiner respectfully disagrees. 
The Examiner had another motivation to apply the prior art. The motivation to apply the raised ridges of Bernart upon the flexible jacket of Mobley could be to prevent the cover from sliding off surfaces when stored away, such as being leaned against the wall, and make it easier for the user to grip onto the cover as cited hereinabove. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647